lOlltS
                 Texas Court of Criminal Appeals
                           P.O. Box 12308
                         Austin, Texas 78711

                 "In re Eric Flores , pro se relator"

                "In re The State of Texas , relator"

                                 Vs.


              Richard James "Rick" Perry , defendant

             Trial Court Case No. D-l-DC-14-100139
         Third Court of Appeals Case No.3-15-00063-CR
      Texas Court of Criminal Appeals Case No.PD-1067-15


  PETITION FOR AMICUS CARIAE BRIEF IN THE PUBLIC
             INTEREST OF HEALTH AND SAFETY

(l)Table of Contents
                                                        COURT OF CRIMINAL APPHALS
(2)Parties of Interest
(3)Opinions Below                                            ^ 27 2015
(4)Question Presented
(5)Constitutional Statutes                                   (^^c^_ c.,>,
(6)Jurisdictional Statement
(7)Statement of the Case
(8)Statement of Facts
(9)Summary of Argument
(lO)Argument
(ll)Conclussion and Prayer

                            Pleaded By :
                 "In re Eric Flores , pro se relator"
                General Delivery , 8401 Boeing Dr.,
                         El Paso Texas 79910
(2)Parties of Interest

(i)Eric Flores is a party of interest whoms place of business is

designated at General Delivery , 8401 Boeing Dr., El Paso Texas

79910.


(ii)Richard James "Rick" Perry is a party of interest whoms place

of business is designated at 122 C St., NW, Ste. 200Washington,

DC 20001.


(iii)The State of Texas is a party of interest whoms place of

business is designated at State Capitol, P.O. Box 12697 Room

1E.8 Austin Texas 78701


(3) Opinion Belows

(i) Pursuant to Texas Rules of Evidence no.402 evidence relevant

to the subject matter of the case is generally admissible.

The pro se relator has filed a motion to joinder of certain offenses

that were committed by the defendant in the commission of the

pending criminal offenses in the lower district court.

Texas Rule of Evidence no.402 gives the pro se relator

jurisdictional basis to file the motion for joinder of certain offenses
that were committed by the defendant in the commission of the

pending criminal offenses in the lower district court.

(4) Questions Presented

(i) Whether the Texas Rules of Evidence no. 402 allows , enables ,

or procurrs for the pro se relator to file a motion to joinder of

certain offenses that the defendant committed in the commission


of the pending criminal offenses in the lower district court.

(ii) Whether the defendant is a threat to the public interest of

health and safety.

(iii) Whether the pro se relator , his relatives , the prosecuteing

attorney , and district judge will suffer irreparable injury such as

death if the appellate court does not grant the relief that is being

seeked herein.


(iv) Whether the irreparable injury such as death that the pro se

relator , his relatives , the prosecuteing attorney , the district

judges , and other members of the public will suffer far outweighs

the legal injury if any that the defendant will suffer if the

appellate court grants the relief settforth herein.
(v) Whether the relief that is being seeked herein is in the public

interest of health and safety.

(5) Jurisdictional Statement

Pursuant to Texas Rules of Appellate Procedure no. 11 the pro se

relators establishes good cause to file this foregoing "Aminus

Cariae" brief because it is of imperative importance to the public

interest of health and safety since the Aminus Cariae brief is

seeking relief from imminent danger such as death on behalf of

the public.

This means that a large number of the population will die if the

appellate court does not give consideration to the merit of this

brief.


The defendant has previously shown to be violent and hostile

when other officials are providing witness testimony to seek

criminal prosecution against the defendant, by randomly causeing

the death of members of the public until the defendants anger

subsides.


This means that it is necessary for the appellate court to consider

the merits of this brief.
The pro se relator hereby gives judicial notice that this case arises

from the commission of a crime that was committed by the

defendant against the pro se relator whom then seeked for the

Travis County District Attorneys Office Public Integerty Unit to

investigate and prosecute the defendant for committing a crime

against the pro se relator and his immediate relatives.

The defendant then malingered and construed circumstance to

where the defendant could use his public office to remove the

functions of the Travis County District Attorney Public Integerty

Unit to prevent the pro se relator from launching an investigation

that could have resulted in criminal lawful sanctions against the

defendant.


After the Travis County District Attorney Public Integerty Unit

indicted Richard James "Rick" Perry for coercion of public official

to obstruct justice and abuse of power , the defendant then

threatened to cause the death of the pro se relator , his relatives ,

the prosecuteing attorney , and the district judge.
The defendant has previously carried out a death threat by

causeing the death of more than three of the pro se relators

relatives constituteing mass murder in the first degree.

For this reason the defendant has the substantial likelihood of


carrying out his recent death threat to cause the death of the pro

se relator , his relatives , prosecuteing attorney , and the district

judge assigned to the case if the appellate court does not intervene

to enforce the performance of a duty as clearly defined by law.

The irreparable injury such as death that the pro se relator , his

relatives , the prosecuteing attorney , and the district judge will

suffer far outweighgs the legal injury if any that the defendant

will endure if the appellate court does grant the relief that is being

seeked.


Although the pro se relator Eric Flores has entitled his petition

Amicus Cariae Brief however pro se relator Eric Flores petition

sounds in mandamus relief.

For this reason the pro se relator Eric Flores cites the legal basis

that invokes the appellate courts jurisdiction to enforce the
performance of a duty as clearly defined by law as settforth below

, in particular;

The Texas Constitution grants the Texas Court of Criminal

Appeals such original jurisdiction as may be provided by law to

enforce the performance of a duty as clearly defined by law in the

lower court of appeals and the district courts.

[Tex.Const.Art.5 ,&6].The Texas Court of Criminal Appeals has

the power to issue a writ of mandamus to enforce its jurisdiction

over the lower court of appeals and the lower district court to

ensure the effective and expeditious administration of the

business of the lower court of appeals and the district

court[Tex. Gov. Code & 22.221 (a). In addition , the Texas Court of

Criminal Appeals has general mandamus authority against

district and county court judges that have been elected within the

jurisdictional bounderies of the State of Texas. Against these

judges , the Texas Court of Criminal Appeals has the authority to

issue all writs of mandamus that are agreeable to the principles of

law that regulate the lower court of appeals and the lower district

court[Tex.Gov.Code. &22.221(b)].This provision has been
interpreted to expand the mandamus power of the Texas Court of

Appeals so that it is virtuely identical to that of the lower court of

appeals[see Dickens v. Ct. of App., 2nd Sup.Jud.Dist., 727 S.W.2d
542 , 548 (Tex.Crim.App.1987].

Pursuant to all subsections of Texas Rules of Appellate Procedures

no.52 (for original proceedings) the relator submits this foregoing

"Petition for Aminus Caraie Brief Sounding in Mandamus Relief

to invoke the jurisdiction the Texas Court of Criminal Appeals

because it is necessary to " correct a clear abuse of discretion or

the violation of a duty imposed by law when the lower court of

appeals and the district court has given the relator no other

adequate remedy at law"[CSR Ltd. V. Link, 925 S.W.2d 591 , 596

(Tex.l996)( quoting Johnson v. Fourth Court of Appeals , 700
S.W.2d 916 , 917 (Tex.1985); see also Republican Party of Texas v.

Dietz , 940 S.W.2d 86, 88 (Tex. 1997).

(6) Constitutional Statutes

Dickens v. Ct. of App., 2nd Sup.Jud.Dist., 727 S.W.2d 542 , 548
(Tex.Crim.App.1987].

"CSR Ltd. V. Link, 925 S.W.2d 591 , 596 (Tex.l996)( quoting

Johnson v. Fourth Court of Appeals , 700 S.W.2d 916 , 917
(Tex.1985); see also Republican Party of Texas v. Dietz , 940

S.W.2d86, 88 (Tex. 1997).

Texas Rules of Appellate Procedure no. 11

Texas Constitution Article 5 & 6

Texas Government Code & 22.221(a)

Texas Government Code & 22.221(b)

Texas Rules of Appellate Procedure no. 52

Texas Rules of Evdience no. 406

Texas Rule of Evidence no.405

Texas Rules of Evidence no.404

Texas Rule of Evdience no.608

Texas Rule of Evidence no.609

(7)Statement of the Case

The circumstances of this case begin when the pro se relator first

wittnessed a corrupt police officer named Paul McDowell

employed by the El Paso Police Department Pebble Hills Regional

Command Center in El Paso Texas to include the corrupt police

officers immediate relative whom were purchaseing cocaine at the

place of the petitioners mother Cynthia Lorenza Flores place of

residence.
The defendant Richard James "Rick" Perry then misused his

official capacity to influence , instruct, direct, coerce , or

otherwise bribe and solicitate the corrupt police officers named

Paul McDowell and his police coworkers to begin to use deadly

technology to cause the petitioner and his immediate relatives

severe mental or physical pain for long durations exceeding

calendar days in which was equivalent in intensity to organ

failure or impairment of body functions resulting in the death of

more than four of the pro se relator immediate relatives

constitutieng mass murder in the first degree in which was solely

conspired to intimidate the petitioner and his immediate relatives

such as his mother to not reveal any information regarding the

police officers purchaseing cocaine at the place of the petitioners'

mothers' residency..

The petitioner then went to the El Paso Police Department

Internal Affairs Division to complain that a corrupt police officer

named Paul McDowell and his immediate relative were

purchaseing cocaine from the petitioners mother at the place of

her residence.
The petitioner further complained to the El Paso Police

Department Internal Affairs Divisions, that the corrupt police

officer named Paul McDowell and his corrupt police supervisor by

the last name of Seargent Larra from the El Paso Police

Department Pebble Hills Regional Command Center were using

deadly technology to cause the petitioner and his immediate

relatives severe mental or physical pain for long durations

exceeding calendar days in which was equivalent in intensity to

organ failure or impairmnent of body functions resulting in the

death of more than four of the petitioners relatives.

The defendant Richard James "Rick" Perry then further misused

his official capacity to instruct, influence , direct, coerce , or

otherwise bribe and solicitate the corrupt police officer named

Paul McDowell and his supervisor by the last name of Seargent

Lara employed by the El Paso Police Department Pebble Hills

Regional Command Center to use advanced technology with a

direct signal to the satelite in outerspace that has the capability of

calculateing a genetic code to virtually communicate statements of

intimidation such as the phrase "I'll Have You" so as to give the
indication that the corrupt police supervisor last name Larra"

would cause the death of the pro se relator and his immediate

relative as a retaliatory adversed act against the pro se relator for

complianing against the corrupt police officer named Paul

McDowell to the El Paso Police Department Internal Affairs

Division.


Thereafter the petitioner then went to the El Paso Police

Department Internal Affairs Division a second time to complain

that corrupt police officer named Seargent Larra was threatening

to cause the death of the pro se relator or his immediate relatives

as a retaliatory adversed act against the pro se relator for

complaining to the El Paso Police Department Internal Affairs

Divisions.


Four months later the defendant Richard James "Rick" Perry

further misused his official capacity to influence , instruct, direct

,coerce , or otherwise bribe and solicitate the corrupt police officer

named Paul McDowell to carry out the death threat by shooting

and killing the pro se relators' brother Javier Flores Junior and

then implanting evidence into the shooting crime scene such as a
knife so as to be able to falsely alleged that the scratch wounds

that the corrupt police officer named Paul McDowell had on his

face that were inflicted by his female immediate relative in

another incident that had occurred prior to the shooting incident

in anticipation to be able to allege that the scratch marks were the

knife wounds that the pro se relators brother Javier Flores Junior

inflicted on the corrupt police officers face with the knife that the

police officer implanted into the shooting crime scene so as to

falsely justify the corrupt police officers actions of using a weapon

such as a gun to shoot and kill the pro se relators' brother Javier

Flores Junior in which was solely conspired to cover up any

premeditative motive that the pro se relator had established by

reporting the police officers death threats to the El Paso Police

Department Internal Affairs Divisions four months before the

corrupt police officer named Paul McDowell had actually carried

out the death threat by shooting and killing the pro se relators

brother Javier Flores Junior.


The defendant Richard James "Rick" Perry further misused his

official capacity to impanel specific members of a state grand jury
with the view of secureing a not guilty verdict against the police

officer named Paul McDowell for shooting and killing the pro se

relators brother Javier Flores Junior by intentionally and

knowingly withholding evidence from the grand jury knowledge

such as pro se relators compliant to the El Paso Police

Department Internal Affairs Divisions against police officer Paul

McDowell and supervisor last name (Larra) death threat which

was made four months before police officers carried out death

threat by shooting and killing the pro se relators brother Javier

Flores Junior.


The corrupt police officer named Paul McDowell and his corrupt

coworkers Seargent Larra further conspired to illegally

incarcerate the pro se relator before shooting and killing the

petitioners brother Javier Flores Junior so that the pro se relator

could not be able to tell the investigative detectives at the time of

that the shooting incident occurred , that the pro se relator had

complained to the El Paso Police Department Internal Affairs

Division that the corrupt police officer named Paul McDowell and

his corrupt supervisor named Larra had threatened to kill the pro
se relator or his immediate relatives which was reported to the El

Paso Police Department Internal Affairs Divisions four months

before the corrupt police officer named Paul McDowell actually

carried out the death threat by shooting and killing the pro se

relators brother Javier Flores Junior so as to coincide with the


corrupt police officers Paul McDowell conspiracy to cover up

premeditated capital murder in the first degree.

The defendant Richard James "Rick" Perry further misused his

official capacity to influence , instruct, direct, coerce , or

otherwise bribe and solicitate the corrupt police officers named

Paul McDowell and his corrupt supervisor named Larra to further

conspired to send their immediate relatives to take turns sexually

assualting the pro se relators mother Cynthia Lorenza Flores and

hold her hostage at the place of her residence so as to prevent her

from communicateing to state or federal law enforcement agencies

to complain that she was being sexually assualted by the same

police officers that conspired to kill her son Javier Flores Junior.

The corrupt police officer named Paul McDowell and his corrupt

supervisor named Larra first sent a person of mexican american
national origin by the first name of Eddie Shawl that was directly

related to another corrupt law enforcement police officer, whom

repeatedly sexually assaulted the petitioners mother Cynthia

Lorenza Flores and held her hostage at the place of her residence

so as to prevent her from complaining to state or federal law

enforcement agency that she was being sexually assaulted by the

same police officers that conspired to kill her eldest son Javier

Flores Junior.


After the pro se relator was released from illegally incarceration

the pro se relator called the 911 emergency hotline system to

complian that several police officers were sending different

persons portraying to have the same named Eddie Shawl to

repeatedly take turns sexually assualting the mother (Cynthia

Lorenza Flores) of the person (Javier Flores Junior) that the

corrupt police officers conspired too murder.

The police department declined to prosecute the sexual assualt

incident because police officers were involved in sending

immediate relatives to sexually assualt the mother (Cynthia
Lorenza Flores) of the person (Javier Flores Junior) that the

corrupt police officers conspired too murder.

The defendant Richard James "Rick" Perry further misused his

official capacity to influence , direct, coerce , intimidate , or

otherwise bribe and solicitate the corrupt police officers named

Paul McDowell and his corrupt supervisor named Larra to

retaliate against the pro se relator for calling 911 emergency

hotline to complain against the police officers that were sexually

assaulting the pro se relator mother Cynthia Lorenza Flores by

using advanced technology with a direct signal to the satelite in

outerspace that has the capability of calculateing a genetic code to

cause the petitioners mother Cynthia Lorenza Flores severe gul

blatter pain for long durations exceeding calendar days in which

was equivalent in intensity to impair her gul blatter functions

almost leading to her death requireing medical treatment from a

forensic medical professional in a freeworld hospital to keep her

from dieing in which was solely conspired to intimidate the pro se

relators mother to not only be prohibited from going to state or

federal law enforcement agencies to report that she was being
sexually assualted by the immediate relatives of the same corrupt

police officers that first conspired to kill her eldest son Javier

Flores Junior , but also the corrupt police officers actions of using

deadly technology to torture the pro se relators mother was to

intimdate the pro se relators mother to go to the police

department to state that she was not being sexually assualted so

as to be able to charge the pro se relators with the criminal offense

of false reporting to illegally incarcerate the pro se relator for the

purpose of preventing the pro se relator from continue to

communicateing to state or federal law enforcement agencies with

the specific intent of preventing a judicial investigation that can

result in criminal lawful sanctions against the defendant, his co

conspiratoring corrupt police officers and their immediate

relatives for takeing turns repeatedly sexually assualting the

mother (Cynthia Lorenza Flores) of the person (Javier Flores

Junior) that the corrupt police officers conspired to murder.

The pro se relators mother had just gotten out of the hospital as a

result of being tortured almost leading to her death and feared for

her life to the extent that she felt so intimidated that she complied
with the defendant and his co conspiratoring corrupt police

officers demands to go to the police department to state that she

was not being sexually assualted so as to prevent a criminal

investigation that can result in criminal lawful sanctions against

the defendant and his co conspiratoring corrupt police officers and

their immediate relatives for takeing turns repeatedly sexaully

assaulting the petitioners mother (Cynthia Lorenza Flores).

The defendant Richard James "Rick" Perry then further misusued

his official capacity to influence , direct, coerce , instruct, or

otherwise bribe and solicitate the corrupt police officers to

instructed the first person of mexican american national origin by

the first name of Eddie Shawl to leave the pro se relator mothers

place of residence to avoid criminal charges only to be replaced by

another corrupt law enforcement official such as a heavy sett ,

bald head , mexican sheriff deputy employed by the El Paso

County Sheriff Department in El Paso Texas whom was also

portraying to be named Eddie Shawl whom was assigned to the El

Paso County Court House located at 500 East San Antonio Avenue

El Paso Texas 79901.
The corrupt sheriff deputy repeatedly sexually assualted the pro

se relator mother Cynthia Lorenza Flores and held her hostage by

accompanieing her to her work place and back to her place of

residence on a daily basis so as to make sure that she would not go

to state or federal law enforcement agency to complain that she

was being sexually assaulted by the immediate relatives of the

same corrupt police officers that murder her eldest son Javier

Flores Junior.


Thereafter the pro se relator then went to the El Paso County

Sheriff Department Internal Affairs Division to complian against

the sheriff deputy that was sexually assualting the pro se relator

mother Cynthia Lorenza Flores.

As a result the defendant Richard James "Rick" Perry further

misused his official capacity to influence , instrict , direct, coerce ,

or otherwise bribe and solicitate the corrupt police officer named

Paul McDowell to instruct the sheriff deputy to leave the pro se

relators mother place of residence to avoid criminal charges only

to be replaced by a third person of mexican american national

origin that was also portraying to be named Eddie Shawl however
the third person was actually a campus police officer from the El

Paso Community College Villa Verde Campus located at 919

Hunter Dr., El Paso Texas 79927.

The corrupt campus police officer that was a person of mexican

american national origin whom was also portraying to be named

Eddie Shawl also repeatedly sexaully assaulted the pro se relator

mother and held her hostage at the place of her residence to

prevent her from communicateing to state or federal law

enforcement agencies to complian that she was being sexually

assualted by the same corrupt police officers that conspired to kill

her son Javier Flores Junior.


By then the pro se relator had already started complaining to the

El Paso County District Attorney Jaime Ezparza in El Paso Texas,

that several corrupt police officers were sending their friends ,

coworkers , or relatives to sexaully assaulting the mother (Cynthia

Lorenza Flores) of the person (Javier Flores Junior) that the

corrupt police officers conspired to murder.

The corrupt campus police officer that was portaying to be named

Eddie Shaal retaliated against the pro se relator for complaining
to the El Paso County District Attorney Jaime Ezparza by using

advanced technology with a direct signal to the satelite in

outerspace that has the capability of calculateing a genetic code to

cause the petitioners' mother Cynthia Lorenza Flores severe heart

pain for long durations exceeding calendar days in which was

equivalent in intensity to cardiac and respatory failure almost

leading to her death requireing medical treatment from a forensic

medical professional in a freeworld hospital to keep her from

dieing in which was solely conspired to intimidate the pro se

relators' mother to believe that the corrupt police officers would

use deadly technology to torture her to death in order to make the

pro se relators mother comply with the corrupt police officers

demands to divorce her husband and remarry one of the person

that was takeing turns sexually assaulting her for the purpose of

influenceing the justice officials to believe that because the pro se

relators' mother married one of the corrupt police officers or their

immediate relatives that were takeing turns sexaully assaulting

the pro se relators mother therefore the pro se relators mother

was not being sexaully assualted so as to prevent a criminal
investigation that can result in criminal lawful sanctions against

the defendant and his co conspiratoring corrupt police officers or

their immediate relatives for sexaully assaulted the mother

(Cynthia Lorenza Flores) of the person (Javier Flores Junior) that

the corrupt police officers conspired to murder.

The corrupt campus police officer then left the pro se relators'

mothers' place of residence to avoid criminal charges , only to be

replaced by a fourth person of mexican american national origin

that was also portraying to be named Eddie Shawl whom was

directly related to the detective named Julio Ordaz from the El

Paso Police Department Internal Affairs Division whom first

interviewed the pro se relator at the time that the pro se relator

went to the El Paso Police Department Internal Affairs Division to

complain against the corrupt police officers Seargent Larra

making threats to cause the death of the pro se relator or his

immediate relatives in which was four months before the corrupt

police officer named Seargent Larras and his corrupt police

coworker named Paul McDowell carried out the death threat by
shooting and killing the pro se relators brother Javier Flores

Junior.


It seemed as if the police detective named Julio Ordaz from the

internal affairs division decided to cover up the fact that the pro se

relator had reported the corrupt police officers Seargent Larras'

death threats to the internal affairs division detective named Julio


Ordaz four months before the corrupt police officer named Paul

McDowell had actually carried out the death threat by shooting

and killing the pro se relators' brother Javier Flores Junior in

which was so that the corrupt detective named Julio Ordaz could

participate in sending his immediate relative to sexually assualt

the pro se relators mother Cynthia Lorenza Flores.

The defendant Richard James "Rick" Perry further misused his

official capacity to influence , instruct, coerce , direct, or

otherwise bribe and solicitate another corrupt detective named

Julio Ordaz to conspire to bribe or solicitate an attorney at law

named Victor Parra to coerce , intimidate , force , or otherwise

make death threats against the pro se relators mother to

intimidate her to pay for the services of the attorney at law named
Victor Parra for the purpose of forceing the pro se relator mother

into divorceing her husband with the specific intent of remarrying

one of the four person that was takeing turns sexually assualting

the pro se relators mother so as to be able to influence the justice

officials to believe that because the pro se relators mother Cynthia

Lorenza Flores remarried one of the persons that was takeing

turns sexually assualting her therefore she was not being sexually

assualted to prevent a criminal investigation that can result in

criminal lawful sanctions against the defendant and his co-

conspiratoring corrupt police officers or their immediate relatives

for sexaully assualting the mother (Cynthia Lorenza Flores) of the

person (Javier Flores Junior) that the corrupt police officers

conspired to murder.

The divorce dispute was filed in the El Paso County 383rd Judicial

District Court located at 500 East San Antonio Avenue El Paso

Texas 79901 presideing family district judge Mike Herrera whom

was also notified of the aforementioned circumstances but decided

to proceed with the divorce anyway.
The defendant Richard James "Rick" Perry had substantive

knowledge that the pro se relator would seek for the Travis

County District Attorney Office Public integerty Unit to conduct

an investigation into the murder of the relators brother Javier

Flores Junior and the sexual assault of the relators mother which


could have resulted in criminal lawful sanctions against the

defendant for misuseing his official capacity to instruct corrupt

police officers and their coworkers or relatives to take turns

repeatedly sexually assaulting the mother Cynthia Lorenza Flores

of the victum named Jaiver Flores Junior whom the corrupt police

officers conspired to murder.

Therefore the defendant malingered and construed circumstances

to where he could obstruct justice to prevent the Travis County

District Attorney Public Integerty Unit from launching an

investigation into the murder of the pro se relators brother Javier

Flores Junior and sexual assault of relators mother Cynthia

Lorenza Flores.


Whereby the defendant Richard James "Rick" Perry misused his

official capacity to influence , instruct, direct, coerce , or
otherwise bribe and solicitate another police relative sit and wait

for a particular day when the Travis County District Attorney

Rosemary Lemhberg would drink on special occasions such as

birthday parties , get together , annerversiaries , Christmas , and

New Year in which was so that the defendants' police relative

could arrest the Travis County District Attorney Rosemary

Lehmberg for drunk driving and thereby malinger and construe

circumstances to promote a sufficient reason to not only remove

the district attorney from her official capacity to appoint another

person to preside as district attorney whom would ensure that no

criminal investigation would be launched into the murder of the

relators brother and the sexual assault of the relators mother but

also to create a good reason to veto funding to the Travis County

District Attorney Public Integerty Unit for the purpose of

eliminateing any public office with the jurisidictional ability to

launch investigation into allegation against high profile elected

official such as the defendant with the specific intent of prevent a

judicial investigation that could have resulted in criminal lawful

sanctions against the defendant and his co-conspiratoring corrupt
police officer relatives for murdering the relators brother Javier

Flores Junior and sexually assaulting the relators mother Cynthia

Lorenza Flores.


Based on these circumstances the pro se relator submitted several

compliants requesting that the Travis County District Attorney

Rosemary Lehmberg to enforce the law by criminally prosecuteing

the corrupt police officers and their immediate relatives whom

were takeing turns sexually assualting the mother (Cynthia

Lorenza Flores) of the victum (Javier Flores Junior) that the

corrupt police officers conspired too murdered.

However Travis County District Attorney Rosemary Lehmberg

refused to enforce the law by not criminally prosecuteing the

corrupt police officers or their immediate relatives for takeing

turns sexually assualting the petitioners' mother (Cynthia

Lorenza Flores) in which was because the defendant had veto

funding to the Travis County District Attorney Public Integerty

Unit for the purpose of eliminateing any public office with the

jurisidictional ability to launch investigation into allegation

against high profile elected official such as the defendant with the
specific intent of prevent a judicial investigation that could have

resulted in criminal lawful sanctions against the defendant and

his co-conspiratoring corrupt police officers for murder the relators

brother Javier Flores Junior and sexually assaulting the relators

mother Cynthia Lorenza Flores.

These circumstances clearly show that the defendant is

obstructing justice by engageing in standard of conduct that

allows , enables , or procurrs for corrupt police officers and their

immediate relatives to force a victum named Cynthia Lorenza

Flores that has been sexually assaulted by the corrupt police

officers or their immediate relatives, to pay for the legal services

of an attorney named Victor Parra for the purpose of initiateing a

cause of action to divorce her husband with the specific intent of

enableing the attorney at law named Victor Parra to force the

victum named (Cynthia Lorenza Flores) to remarry one of the

corrupt police officers or their immediate relatives that was

repeatedly sexually assaulting the victum named Cynthia Lorenza

Flores and holding the victum named Cynthia Lorenza Flores

hostage at the place of the victums named Cynthia Lorenza Flores
residence so as to influence justice officials to believe that the

victum named (Cynthia Lorenza Flores) is not being sexually

assaulted because the victum named (Cynthia Lorenza Flores) has

been forced to remarry one of the corrupt police officer or their

immediate relatives that was sexually assaulting the victum

named Cynthia Lorenza Flores as a form of obstruction of justice.

In the present circumstances of the case , the Travis County

District Attorney Rosemary Lehmberg has indicted the defendant

Richard James "Rick" Perry for coercion of a public official and

abuse of power.


The pro se relator has filed a motion to joinder of certain offenses

that the defendant committed in the commission of the criminal

offense settforth in the states indictment.


The defendant has appealed to the Third Court of Appeals in

attempt to throw out the indictment before the anyone finds out

about the circumstances of this case.



The Third Court of Appeals has refused to responed to the pro se

relators petition n for aminus cariae brief.
As a result the pro se relator now appeals to the Texas Court of

Criminal Appeals to seek the performance of a duty that is clearly

defined by law.


(8) Statement of Fact

Pursuant to Texas Rule of Criminal Procedure Article 21.24


(a) Two or more offenses may be joined in a single indictment,

information, or complaint, with each offense stated in a separate

count, if the offenses arise out of the same criminal episode, as

defined in Chapter 3 of the Penal Code.

(b) A count may contain as many separate paragraphs charging

the same offense as necessary, but no paragraph may charge more

than one offense.


(c) A count is sufficient if any one of its paragraphs is sufficient.

An indictment, information, or complaint is sufficient if any one of

its counts is sufficient.


The pro se relator has filed a motion to joinder of certain offenses

that the defendant committed in the commission of the pending

criminal offenses as settforth in the States' indictment.
However the defendant may use Texas Rule of Evidence no.608 or

609 to attack the pro se relators character creditability based on

relators criminal conviction which has nothing to do with this

case.




However pursuant to Texas Rule of Criminal Procedure no. 408 if

the relator can prove that the joinder of criminal offenses was a

routine habit of the defendant, then nothing is left to decide upon

the relators creditability regardless of the relators criminal

history.


On those basis the relator contends that it is the defendant


routine habit to misuse his official capacity to influence , direct

,coerce , instruct, or other bribe and solicitate another police

relative to sit and wait for a particular elected official to drink on

special occasions for the purpose of conspireing to arrest the

elected official for drunk driving with the specific intent of

removeing that particular elected official from public office in the

commission of facilitateing a conspiracy to obstruct justice such as

preventing the elected official from participateing in a criminal

investigation that can result in criminal lawful sanctions against
the defendant for continuesly engageing in negligent torturious

conduct while acting under the color of state law while in public

office.



The relator hereby gives judicial notice of an elected official named

Naomi Gonzales whom was elected state senator in the past two

year whom was also victumized by the defendants routine habit of

sending a police officer or relative to sit and wait for the then

elected Senator Naomi Gonzales to drink on special occasion for

the purpose of conspireing to arrest the elected official named

Naomi Gonzales with the specific intent of removeing her from

public office in the commission of facilitateing a conspiracy to

obstruct justice by preventing that elected official named Naomi

Gonzales from participateing in criminal investigation that could

have resulted in criminal lawful sanctions against the defendant

for continuesly engageing in negligent torturious conduct while

acting under the color of state law in public office.


The defendant has enacted this same habit or routine against the

Travis County District Attorney Rosemary Lehmberg in the

commission of facilitateing a conspiracy to obstruct justice to
prevent Rosemary Lehmberg from participateing in an

investigation that can result in criminal lawful sanctions against

the defendant for solicitateing premeditative capital murder of

Javier Flores Junior and sending different police officers or

persons to sexually assault the mother (Cynthia Lorenza Flores) of

the victum (Javier Flores Junior) the defendant (James Rick

Perry) conspired to murder.


Because there is evidence such as other witness testimony

regarding the defendants habit or routine therefore nothing is left

to decide upon the relators crediablity when determineing the

validity of joining certain offenses committed by the defendant

against the relator and his immediate relatives.


(9) Summary of Argument


 (A)Standard of Review for Abuse of Discretion

A clear abuse of discretion is found only when the reviewing

courts actions were "so arbitrary and unreasonable as to amount

to a clear and prejudicial error of law. The test is whether the

reviewing court clearly "acted without reference to any guiding
rules and principles of law ," or "whether the act was arbitrary or

unreasonable". In an appeal, to determine if there is an abuse of

discretion , the reviewing court will review the entire record. The

Texas Supreme Court interpreted the phrase "a decision so

arbitrary and unreasonable as to amount to a clear and prejudicial

error of law ," stating that it has different applications in different

cases depending upon the circumstances of each case.If the relator

seeks to overrule a lower reviewing court decision based on factual

issues or matters committed to the reviewing court discretion ,

"the relator must show the reviewing court could have

reached only one decision under the facts of law ".A

reviewing court has no discretion to determine the law or to apply

the law to the facts incorrectly.If the relator's complaint is that

the reviewing court incorrectly decided an issue of law , the relator

must show that the reviewing agencies failed to analyze or apply

the law correctly because a reviewing court erroneous

interpretation of the law constitutes a clear abuse of

discretion.Traditionally , a appeal is used to establish error for the

purpose of compeling the performance of a ministrial act or duty.
An appeal may be granted to control the conduct of the reviewing

court when the duty to do the act commanded is ministrial and

nondiscretionary.An act is ministrial if the law prescribes the duty

to be performed by a reviewing court with such precision and

certainty that nothing is left to the exercise of discretion or

judgement. An act is not ministrial if it involves the exercise of

discretion or judgement in determineing whether the duty exists.

An appeal is appropriate when the reviewing court or the person

that is the object of the writ refused to perform an act required by

law.


An appeal will issue only to "correct a clear abuse of discretion or

the violation of a duty imposed by law when there is no other

adequate remedy by law". If the basis of the appeal is the

performance of a legal duty , an appeal will not be granted unless

the appeal shows that the relator has a clear right to the

performance of the particular duty sought to be enforced.A party

must be legally entitled to the requested relief.
(9)Argument


The lower reviewing courts actions were so arbitruary and

unreasonable so as to amount to a prejudicial error of law ,

because the reviewing court refused to allow the relator to

participate in the prosecution of this case which can be constituted

as aiding and abideing the defendant in the commission of a crime

to obstruct justice.


The lower reviewing court acted without any reference to the

guideing rules and principles of law , because the reviewing court

does not allow the relator to participate in the prosecution of this

criminal case which can be constituted as aiding and abideing the

defendant in the commission of a crime to obstruct justice in

which is based upon the fact that the reviewing court can only

reach one decision under the facts of law as clearly defined by the

Texas Rules of Criminal Procedure Artilce 21.24 which is to allow

the relator to joinder of certain criminal offenses committed by the

defendant in the commission of the pending criminal offenses as

settforth in the States indictment.
This means that the lower reviewing court failed to analyzed or

interpreted the facts or rule of law incorrectly by refuseing to

allow the relator to participate in joining certain offenses that the

defendant committed in the commission of the pending criminal

offenses as settforth in the State's indictment due to the lower


reviewing courts errornous interpretation of the law which can be

constituted as a clear abuse of discretion.



The act that the relator seeks to compel is an act under Texas

Rules of Criminal Procedure 21.24 that is ministerial because it


prescribes the duty to be performed by a reviewing court with

such precision and certainty that nothing is left to the exercise of

discretion or judgement.


The relator has filed his motion for joinder of certain offenses

committed by the defendant in the commission of the criminal

offenses as settforth in the State's indictment.


However the lower district court and the lower court of appeals

has refused to consider relator motion for joinder of certain
offenses because of the serious nature of the criminal case which


can be constituted as an abuse of discretion.



The relator is entitled to relief sought not only because the

criminal offenses settforth in the States indictment stemmed from


the commission of a crime committed by the defendant against the

relator but also because the relator has the constitutional right to

access to the court to challenge a constitutional deprivation of life ,

liberty , and life committed by the defendant.


 DEFENDANTS FIRST RETALIATORY ADVERSED ACT AGAINST
THE RELATOR FOR THE FILEING OF PREVIOUS AMINUS CARIAE
             BRIEF IN THE THIRD COURT OF APPEAL

The defendant has previously misused his official capacity as

former governor for the state of texas to instruct, influence ,

direct, coerce , or otherwise bribe and solicitate another relative

or private citizen to impersonate to be a medical professional with

the specifc intent of following the relator in the course of going to a

freeworld hospital to seek medical treatment for the injuries the

relator sustained as a result of being tortured for the purpose of

enableing , procuring , or allowing the private citizen or

defendants relative whom is impersonateing to be a medical
professional to influence , direct, instruct, coerce , or otherwise

bribe and solicitate another medical professional from the

freeworld hospital to falsely diagnose the relator with a mental

disorder so as to not only justify their actions of forcefully

administering psychoactive medication such as succylnolcholine in

attempt to cause an allergic reaction resulting in the relators

death but also to allege that the relator legal claims of the

defendants negligent torturious conduct are a result of a

delusional mental disorder to prevent a judicial investigation that

can result in criminal lawful sanctions against the defendant for

continuesly engageing in negligent torturious conduct that has

resulted in the death of more than four of the relators immediate

relatives constituteing mass murder in the first degree.


 DEFENDANT JAMES RICK PERRY SECOUND PRIOR
RETALIATION TO THE FILEING OF RELATORS AMINUS
  CARAIE BRIEF IN THE THIRD COURT OF APPEALS

The pro se relator has previously filed a petition for aminus cariae

brief specifically warning the Third Court of Appeal that the

defendant was causeing the death of members of the public and

therefore it was necessary to enforce the performance of a duty
that was clearly defined by law by issueing a preliminary

injunction specifically prohibiting the defendant from further

causeing the death of another member of the public.


The lower Third Court of Appeals rejected the pro se relators

claims and as a result the defendant caused the death of a whole


family in Houston Texas.


The incident began after the Third Court of Appeals rendered

judgement on the relators petition for aminus caraie brief in

which was when the defendant instructed his law enforcement


relatives named Robert Horton to arrest the relator for a crime he

did not commit so as to prevent the relator from further

communicateing to the court of appeals.


After the relator was released from incarceration , he then moved

to another city such as Houston Texas to avoid any further

retaliation by the defendants police relatives.


The defendant then further retaliated against the relator for the

fileing of the aminus caraie brief by using advanced technology

with a direct signal to the satellite in outerspace that has the
capability of calculateing a genetic code to profoundly disrupt the

personality and senses of a person named David Conley for long

durations exceeding calendar days in which was equivalent in

intensity to take physical control of the person named David

Conley mental state of mind so as to compel David Conley into an

act of dures by a calculated procedure to use a weapon such as a

gun to shoot and kill a whole family constituteing mass murder in

the first degree.


The pro se relators point of view is that if the defendant has used

advanced technology to hack a person to kill a whole family whats

not to say that the defendant will use deadly technology to torture

to death the pro se relator , or his immediate relatives such as

mother Cynthia Lorenza Flores and father Javier Vensor Flores

Senior , prosecuteing attorney , or district judge.


The pro se relator hereby gives judicial notice that the defendant

has threatened to instruct, influence , direct, coerce , or

otherwise bribe and solicitate another corrupt official such as

Jeffery Atkins , Jose Rodriguez , Robert Horton , Terence Horton ,

Jaime Ezparza , Anthony Cobos , appellate clerk for the
U.S.Supreme Court named Higgins , or even an appellate clerk for

the Texas Court of Criminal Appeals to use advanced technology

with a direct signal to the satellite in outerspace that has the

capability of calculateing a genetic code to cause the pro se relator

, his mother , father , or other immediate relatives as named above

severe mental or physical pain for long duration exceeding

calendar days in which is equivalent to organ failure or

impairment of body functions leading to our death as a retaliatory

adversed act against the relator for fileing theis foregoing petition

for aminus cariae brief.



The relators previous aminus cariae brief has preeviously warned

the Third Court of Appeals of the defendants serial killing

rampage and was ignored in which allowed for the defendant to

continue killing members of the public such as a whole family in

Houston Texas.



For this reason it is necessary to not ignore the relators legal

claims for injunctive relief to protect the public interest of health

and safety.
(11) Conclussion


Wherefore Primises Considered in conformance with the


prerequisites settforth under Texas Penal Code § 36.03 (a) A

person commits an offense if by means of coercion he:

(1) influences or attempts to influence a public servant in a

specific exercise of his official power or a specific performance of

his official duty or influences or attempts to influence a public

servant to violate the public servant's known legal duty; or

(2) influences or attempts to influence a voter not to vote or to

vote in a particular manner.

(b) An offense under this section is a Class A misdemeanor unless

the coercion is a threat to commit a felony, in which event it is a

felony of the third degree.

(c) It is an exception to the application of Subsection (a)(1) of this

section that the person who influences or attempts to influence the

public servant is a member of the governing body of a

governmental entity, and that the action that influences or

attempts to influence the public servant is an official action taken

by the member of the governing body. For the purposes of this
subsection, the term "official action" includes deliberations by the

governing body of a governmental entity.

The statements of facts settforth in this brief clearly establish that

the defendant is coerceing a public servant named Rosemary

Lehmberg district attorney for the Travis County District

Attorneys Office with the specific intent of facilitateing a

conspiracy against the pro se relators constitutional rights in the

commission of committing the criminal offense of solicitation of

capital murder in the first degree and sexually assaulting an

elderly the mother of the victum the defendant police relative

conspired to murder.

However the lower appellate court abused its discretion by

deviateing from the guideing rules and principles of law by ruleing

that the defendant has a constitutional right to freedom of speech

within the meaning of using a threat with the specific intent of

coerceing a public official which is a crime as clearly defined by

law under Texas Penal Code 36.03.


The lower appellate court further abused its discretion by using a

pretext for civil rights to elude criminal prosecution for political
partisian purposes in the commission of facilitateing a conspiracy

against the pro se relators constitutional rights within the

meaning of covering up a crime of murder in the first degree and

sexual assault of an elderly person.

Further the lower appellate court justice have accepted bribes

from the defendant interest group to render a specific ruleing for

political partisian purpose in the commission of facilitateing a

conspiracy against the pro se relators constitutional rights within

the meaning of covering up murder in the first degree and sexual

assault of an elderly person in which overall constitutes a abuse of

discretion in the interest of justice.

Therefore nothing is left for the court discretion but to enforce the

performance of a duty that is clearly defined by law which is to

criminally prosecute the defendant for coercion of a public official

and abuse of power.

The pro se relator prays that the appellate court reinstate the

State of Texas criminal offense of coercion of a public official and

remand the case to the lower district court for trial.
(12)Prayer


Wherefore Primsies Considered in conformance with the


prerequisites seetforth herein the relator prays that the reviewing

court to enforce the performance of a duty that is clearly defined

under the law by ministrially compelling the trial court to

consider the relator motion for joinder of certain offenses as

defined by Texas Rules of Criminal Procedure 21.24.


The relator further prays that the reviewing court enter a

preliminary injunction during the pendency of this appeal to

protect the relator , his immediate relatives , the district judge ,

and the prosecuteing attorney from being the victum of the

defendants intimidation , torture , coercion , death threats , and/or

serial killing rampage.


The pro se relator prays that the preliminary injunction

specifically state that the defendant is prohibited from using

advanced technology with a direct signal to the satellite in

outerspace that has the capability of calculateing a genetic code to

cause the pro se relator or his immediate relatives such as mother
(Cynthia Lorenza Flores) , father (Javier Flores Junior) , sister

(Joann Flores) , brothers (Andy Flores , Micheal Rene Flores ,

Steven Flores), aunts (Yvonne Chavez , Martha Mendoza ,

Sandra Mendoza , , cousin (Christy Salas , Ricky Salas) , uncle

(Moise Mendoza , Peter Mendoza , Ricky Salas Sr., Tony Medriano

, Juan Flores , Arturo Flores , Chava Flores ) , and Grandmother

(Celia Flores) severe mental or physical pain for long durations

exceeding calendar days in which was equivalent in intensity to

organ failure or impairment of body functions leading to our death

in retaliation to the invocation of the relators constitutional rights

to file nonfrivolous legal claims challengeing a constitutional

deprivation of life , liberty , and property committed by the

defendant and his police relatives.


The pro se relator prays that the preliminary injunction further

specifically state that the defendant is prohibited from

influenceing , directing , coerceing , instructing , or otherwise

bribeing and solicitateing another corrupt law enforcement official

or immediate relative to use advanced technology with a direct

signal to the satellite in outerspace that has the capability of
calculateing a genetic code to cause the pro se relator or his

immediate relatives such as mother (Cynthia Lorenza Flores ,

father (Javier Flores Junior) , sister (Joann Flores) , brothers

(Andy Flores , Micheal Rene Flores , Steven Flores), aunts

(Yvonne Chavez , Martha Mendoza , Sandra Mendoza , , cousin

(Christy Salas , Ricky Salas) , uncle (Moise Mendoza , Peter

Mendoza , Ricky Salas Sr., Tony Medriano , Juan Flores , Arturo

Flores , Chava Flores ) , and Grandmother (Celia Flores) severe

mental or physical pain for long durations exceeding calendar

days in which was equivalent in intensity to organ failure or

impairment of body functions leading to our death in retaliation to

the invocation of the relators constitutional rights to file

nonfrivolous legal claims challengeing a constitutional deprivation

of life , liberty , and property committed by the defendant and his

police relatives.


The relator further prays that the appellate court to enter a

preliminary injunction specifically stating that the defendant be

prohibited from misuseing his official capacity as former governor

for the state of texas to instruct, influence , direct, coerce , or
otherwise bribe and solicitate another relative or private citizen to

impersonate to be a medical professional with the specifc intent of

following the relator in the course of going to a freeworld hospital

to seek medical treatment for the injuries the relator sustained as

a result of being tortured for the purpose of enableing , procuring ,

or allowing the private citizen or defendants relative whom is

impersonateing to be a medical professional to influence , direct,

instruct, coerce , or otherwise bribe and solicitate another medical

professional from the freeworld hospital to falsely diagnose the

relator with a mental disorder so as to not only justify their

actions of forcefully administering psychoactive medication such

as succylnolcholine in attempt to cause an allergic reaction

resulting in the relators death but also to allege that the relator

legal claims of the defendants negligent torturious conduct are a

result of a delusional mental disorder to prevent a judicial

investigation that can result in criminal lawful sanctions against

the defendant for continuesly engageing in negligent torturious

conduct that has resulted in the death of more than four of the
relators immediate relatives constituteing mass murder in the

first degree.


The relator further prays that the appellate court to entr an order

specifically instructing the lower district court to consider the

merits of the relators motion for joinder of certain offense in the

interest of serveing justice for those victums that have died as a

result of the defendants negligent torturious conduct constituteing

mass murder in the first degree.


The relator prays for general relief as clearly defined by law.


                      Respectfully Submitted ,


                      Eric Flores , pro se relator


                501 East 8th Street Austin Texas 78701



Pursuant to Penalty of Perjury (28 U.S.C. & 1746) the relator

hereby states , declares , and certifies that the foregoing brief is

true and correct.
                  CERTIFICATE OF SERVICE


Pursuant to Penalty of Perjury (28 U.S.C. & 1746) the relator

hereby states, declares , and certifies that true and correct copies

of this foregoing brief was sent to the following parties of interest

settforth below , in particular ;


(i)Eric Flores is a party of interest whoms place of business is
designated at General Delivery , 8401 Boeing Dr., El Paso Texas
79910.


(ii)Richard James "Rick" Perry is a party of interest whoms place
of business is designated at 122 C St., NW, Ste. 200Washington,
DC 20001.


(iii)The State of Texas is a party of interest whoms place of
business is designated at State Capitol, P.O. Box 12697 Room
1E.8 Austin Texas 78701
                 Texas Court of Criminal Appeals
                          P.O. Box 12308
                        Austin, Texas 78711

                 "In re Eric Flores , pro se relator"

                "In re The State of Texas , relator"

                                 Vs.


              Richard James "Rick" Perry , defendant

             Trial Court Case No. D-l-DC-14-100139
         Third Court of Appeals Case No.3-15-00063-CR
      Texas Court of Criminal Appeals Case No.PD-1067-15


                 MOTION FOR PROTECTIVE ORDER



Pursuant to the Health and Safety Code for the State of Texas the

pro se relator commissions the Texas Court of Criminal Appeals in

the Public interest of health and safety to enter a protective order

prohibiting the defendant from further using deadly technology to

torture to death the pro se relator , his immediate relatives , the

prosecute attorney , and his immediate relatives as a retaliatory

adversed act against the States intent to prosecute the defendant

for abuse of power and coercion of public official.
In support thereof the pro se relator states the following grounds

for relief, in particular ;


     DISCRIPTION OF TORTURE TO BE PROHIBITED


(l)The pro se relator prays that the protective order specifically

state that the defendant be prohibited from further misuseing his

previous official capacity as governor for the state of Texas to

influence , instruct, direct, coerce , or otherwise bribe and

solicitate another corrupt official such as Clara Hernandez , Joann

Bernal, Paul McDowell (EPPD), Seargent Larra (EPPD), Jaime

Ezparza , Anthony Cobos , Jose Rodriguez , Kathleen Anderson ,

Manuel Fuentes , Rosemary Lehmberg , Mike Herrera , Ann

Crawford McClure , Gerald Hildebrand , Daina Natalicio , Ryan

Holmes , Gary Edens , David Fonseca , Jimmy McClane , Leo

Samaniego , R. Car Richard Rhodes Jose Flores , Richard Wiles ,

Guadalupe Rivera , Yvonne Rodriguez , Mary Ann Brambelt,

Patrick Garcia , Frank Montalvo , former appellate justice last

name Carr (Eighth District Court of Appeals) , David Briones ,

Kathleen Cardone , Micheal McDonald , Philipe Martinez , David

Guaderama , R.E. Thompson , and many others to use advanced
technology with a direct signal to the satellite in outerspace that

has the capability of calculateing a genetic code to cause the pro se

relator , his immediate relatives , prosecuteing attorney , and the

district judge severe mental or physical pain in which is

equivalent in intensity to organ failure or impairmewnt of body

fucntions leading to our death in retaliation against us for

instituteing the invopcation of our constitutional right to

criminally prosecute the defendant for abuse of power and

coercion of public official.


(2)Further , the relator request that the protective order

specifically states that the defendant be prohibited from further

misuseing his previous official capacity as governor for the state of

Texas to use advanced technology with a direct signal to the

satellite in outerspace that has the capability of calculateing a

genetic code to cause the pro se relator , his immediate relatives ,

prosecuteing attorney , and the district judge severe mental or

physical pain in which is equivalent in intensity to organ failure

or impairmewnt of body fucntions leading to our death in

retaliation against us for instituteing the invopcation of our
constitutional right to criminally prosecute the defendant for

abuse of power and coercion of public official.


(3)The relator request that the protective order specifically states

that the defendant be prohibited from misuseing his official

capacity as governor for the state of texas to influence , instruct,

direct, coerce , or otherwise bribe and solicitate another police

relative or private person to follow the relator , his immediate

relatives , the prosecuteing attorney , or the district judge in the

course of their daily business to instigate a physical altercation

with them for the purpose malingering or construeing false

probable cause so as to falsely justify the persons actions of using

a weapon such as a gun to shoot and kill the relator , his

immediate relatives , the prosecuteing attorney , or the district

judge as a retaliatory adversed act against us for instituteing the

invocation of our constitutional rights to criminally prosecute the

defendant for the criminal offenses as settforth in the State's

indictment.



(4) The relator request that the protective order specifically state

that the defendant be prohibited from further miuseing his official
capacity as former governor for the state of texas to instruct,

influence , direct, coerce , or otherwise bribe and solicitate

another relative or private citizen to impersonate to be a medical

professional with the specifc intent of following the relator in the

course of going to a freeworld hospital to seek medical treatment

for the injuries the relator sustained as a result of being tortured

for the purpose of enableing , procuring , or allowing the private

citizen or defendants relative whom is impersonateing to be a

medical professional to influence , direct, instruct, coerce , or

otherwise bribe and solicitate another medical professional from

the freeworld hospital to falsely diagnose the relator with a

mental disorder so as to not only justify their actions of forcefully

administering psychoactive medication such as succylnolcholine in

attempt to cause an allergic reaction resulting in the relators

death but also to allege that the relator legal claims of the

defendants negligent torturious conduct are a result of a

delusional mental disorder to prevent a judicial investigation that

can result in criminal lawful sanctions against the defendant for

continuesly engageing in negligent torturious conduct that has
resulted in the death of more than four of the relators immediate


relatives constituteing mass murder in the first degree.


                 CONCLUSSION AND PRAYER


Wherefore Primises Considered in conformance with the

prerequisites settforth herein the relator prays that the appellate

court enter a preliminary injunction that specifically states each of

the number prerequisites settforth above in the public interest of

health and safety includeing the parties named herein.


The relator prays for general relief.




                       ric Flores^jpro se relator

              501 East 8th Street Austin Texas 78701


Pursuant to Penalty of Perjury (28 U.S.C. & 1746) the relator

hereby states , declares , and certifies that the foregoing brief is

true and correct.
                  CERTIFICATE OF SERVICE



Pursuant to Penalty of Perjury (28 U.S.C. & 1746) the relator

hereby states, declares , and certifies that true and correct copies

of this foregoing brief was sent to the following parties of interest

settforth below , in particular ;


(i)Eric Flores is a party of interest whoms place of business is
designated at General Delivery , 8401 Boeing Dr., El Paso Texas
79910.


(ii)Richard James "Rick" Perry is a party of interest whoms place
of business is designated at 122 C St., NW, Ste. 200Washington,
DC 20001.


(iii)The State of Texas is a party of interest whoms place of
business is designated at State Capitol, P.O. Box 12697 Room
1E.8 Austin Texas 78701